DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17569826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both copending application and present application discloses a pouch type battery case, comprising: a pouch film defining a first cup part configured to accommodate an electrode assembly therein, a side at least partially surrounding the first cup part, and at least one die edge arranged at a junction of the side and a wall of the first cup part , wherein the at least one die edge includes a first rounded area defining a first curvature radius and a second rounded area defining a second curvature radius less than the first curvature radius. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1,6-13 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kotik et al. (WO20180104051).
	As to claim 1, Kotik et al. discloses a pouch type battery case (figure 2), comprising: a pouch film defining a first cup part (figure 2 number 66) configured to accommodate an electrode assembly therein, a side (figure 2 number 68) at least partially surrounding the first cup part, and at least one die edge (figure 2 number 80) arranged at a junction of the side and a wall of the first cup part , wherein the at least one die edge includes a first rounded area defining a first curvature radius and a second rounded area defining a second curvature radius less than the first curvature radius (paragraph 0036).
As to claim 6, Kotik et al. discloses wherein a depth of the first cup part measured from a bottom of the first cup to the side is about 7 mm (paragraph 0003).
As to claim 7, Kotik et al. discloses further comprising a second cup part, wherein depths of the first and second cups measured from a bottom of the first and second cup parts, respectively, to the side is about 6.5 mm (paragraph 003).
As to claim 8, Kotik et al. discloses wherein the at least one die edge includes two die edges formed on opposite sides of the first cup part (figure 2 number 80).
As to claim 9, Kotik et al. discloses wherein each one of the two die edges comprises a single one of the first rounded areas (figure 2 number 80, paragraph 0036).
As to claim 10, Kotik et al. discloses wherein each one of the two die edges comprises two of the second rounded areas (figure 2 number 80 paragraph 0036).
As to claim 11, Kotik et al. discloses where the first rounded area is formed between the two second rounded areas on each respective die edge (figure 2).
As to claim 12, Kotik et al. discloses wherein the at least one die edge includes one die edge formed on one side of the first cup part, and the one die edge comprises a plurality of the first rounded areas and the second rounded area is formed between the plurality of the first rounded areas (figure 2).
As to claim 13, Kotik et al. discloses an apparatus for molding a battery case, comprising: a die including a top surface on which a pouch film is configured to be seated, the top surface of the die defining at least one molding space recessed inwardly from the top surface, the die defining at least one pressing edge at a junction between the top surface and a wall of the at least one molding space (figure 1 and paragraph 0032-0034); and a punch disposed above the molding space, the punch arranged to descend into the molding space to mold the pouch film, wherein the at least one pressing edge comprises: a first rounded pressing area (figure 1 number 40) formed with a first radius of curvature; and a second rounded pressing area formed with a second radius of curvature that is less than the first radius of curvature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 2-5,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotik et al. (WO2018104051).
	Kotik et al. discloses the pouch type battery described above. Kotik et al. fail to disclose wherein the first curvature radius is between about 1.7 mm and about 2.7 mm or 1.5 mm to 2.5mm and wherein the second curvature radius is approximately equal to or less than 1.2 mm or equal to or less than 0.7 mm or equal to or less than 1mm. Kotik et al. teaches that the punch channels have a smaller amplitude and wavelength at a central protrusion than at the punch peripheral edge meaning that there is a larger curvature radius at the peripheral edge than at the central protrusion (paragraph 0036). It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the first curvature radius is between about 1.7 mm and about 2.7 mm or 1.5mm to 2.5mm and wherein the second curvature radius is approximately equal to or less than 1.2 mm or equal to or less than 0.7 mm or equal to or less than 1mm in order to obtain optimal results in absence of unexpected results. 
As to claim 5, Kotik et al. discloses wherein the pouch film is molded and comprises: a sealant layer made of a first polymer, the sealant layer formed at an innermost layer; a surface protection layer made of a second polymer, the surface protection layer formed at an outermost layer; and a moisture barrier layer provided between the surface protection layer and the sealant layer, wherein the moisture barrier layer comprises an aluminum alloy thin film having a thickness between about 50 um and about 80 um  (paragraph 0045,0059,0042).
Kotik et al. fail to disclose sealant layer with a thickness of between about 60 um and about 100 um and an aluminum alloy film with a grain size between about 10 um and about 13 um. It would have been an obvious matter of design choice to provide sealant layer with a thickness of between about 60 um and about 100 um and an aluminum alloy film with a grain size between about 10 um and about 13 um since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237. 

3.	Claim(s) 16-18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotik et al. in view of Kim et al. (KR1020070109080).
Kotik et al. discloses a pouch type secondary battery comprising: an electrode assembly formed by stacking electrodes and separators (paragraph 002); and a battery case comprising a pouch film defining a first cup part accommodating the electrode assembly therein, a side at least partially surrounding the first cup part, and a plurality of die edges, each of the plurality of die edges being arranged at a junction of the side and a wall of the first cup part (figure 2).
Kotik et al. fail to disclose wherein at least one of the plurality of die edges comprises a first area defining a first inward concave recess arranged to receive an electrode tab protruding from one side of the electrode assembly.
Kim et al. teaches wherein at least one of the plurality of die edges comprises a first area defining a first inward concave recess arranged to receive an electrode tab protruding from one side of the electrode assembly in order to connect the positive and negative electrode to the outside of the pouch (page 4, paragraph 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kotik et al. with wherein at least one of the plurality of die edges comprises a first area defining a first inward concave recess arranged to receive an electrode tab protruding from one side of the electrode assembly in order to connect the positive and negative electrode to the outside of the pouch (page 4, paragraph 1).
As to claim 17, Kotik et al. discloses wherein the at least one die edge further comprises a second area adjacent to the first area, the second area defining a second inward concave recess that is less concave than the first inward concave recess (figure 2 number 80).
As to claim 18, Kotik et al. discloses wherein the first area is rounded and defines a first radius of curvature, and the second area is rounded and defines a second radius of curvature that is less than the first radius of curvature (figure 2 number 80, paragraph 0036).
As to claim 20, Kotik et al. fail to disclose wherein the electrode tab protruding from the one side of the electrode assembly is seated on the first area. Kim et al. teaches wherein the electrode tab protruding from the one side of the electrode assembly is seated on the first area in order to connect the positive and negative electrode to the outside of the pouch (page 4, paragraph 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kotik et al. with wherein the electrode tab protruding from the one side of the electrode assembly is seated on the first area in order to connect the positive and negative electrode to the outside of the pouch (page 4, paragraph 1).
4.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotik et al. in view of Kim et al. and in further view of Kaplin (US20090081532).
	Kotik et al. and Kim et al. discloses the pouch type secondary battery described above. Kotik et al. fail to disclose wherein the electrode assembly has a surface area of between about 15,000 mm2 and about 100,000 mm2. Kaplin teaches it is well known to have an overall surface area of an electrode assembly of 24,370mm2 for the purpose of providing an electrochemical cell with improved internal contact (paragraph 0079).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kotik et al. with wherein the electrode assembly has a surface area of between about 15,000 mm2 and about 100,000 mm2 for the purpose of providing an electrochemical cell with improved internal contact (paragraph 0079).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724